Berry, J.
This is an action upon a sealed agreement, executed by and between the plaintiff, as party of the first part, and Donald Stevenson, as party of the second part. The-plaintiff seeks to charge the defendants for an alleged breach of the agreement, upon the ground that the defendants, who were partners as McLean & Macnider, made the agreement, acting by, through and in the name of Stevenson, who acted as their agent, and for their use and benefit, and with their approval. In effect, this ground is neither more nor less than that Stevenson made the agreement in his own name, as agent for the defendants. No agency appearing upon the face of the agreement, it is the agreement of the party by. whom it purports to have been executed, and not the agreement of some undisclosed principal. This action being brought upon the agreement, and seeking to recover for a breach of the agreement, it can be maintained only against a party to the agreement — a party who has bound himself by it, and who has failed to keep it. Sencerbox v. McGrade, 6 Minn, 334 (484;) Fenley v. Stewart, 5 Sandf. 101.
Order reversed.